AMENDMENT NO.1
TO
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment No. 1 to Amended and Restated Executive Employment Agreement
(this “Amendment”) is made as of the 11th day of January, 2010, by and between
STAAR Surgical Company, a Delaware corporation (“STAAR”), and Barry G. Caldwell
(“the Executive”), in reference to the following:

RECITALS

A. The Executive and STAAR are parties to an Amended and Restated Executive
Employment Agreement dated December 31, 2008 (the “Agreement”), whereby STAAR
agreed to retain the services of the Executive as its Chief Executive Officer,
and the Executive agreed to render such services.

B. The Agreement provides reiumbursement for an apartment in the vicinity of
STAAR’s offices until such time as the Executive relocates his principal
residence from the Fort Worth, Texas area to Southern California, which has
assisted the Excutive in devoting his full-time efforts to the management of
STAAR.

C. Due to extraordinarily difficult conditions in the housing market since the
Executive joined STAAR, it has not been practicable for the Executive to
relocate his principal residence.

D. The parties wish to modify the terms of the Agreement to extend the
availability of reimbursement for an apartment in the vicinity of STAAR for a
limited period, pending relocation of the Executive’s principal residence, on
the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the premises stated above, the mutual
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive agree as follows:

AGREEMENT

1. Section 3.5(a) of the Agreement is hereby replaced and restated in its
entirety as follows:

“(a) Subject to Section 3.5(c) below, until such time as the Executive may
relocate his principal residence to the vicinity of STAAR’s offices, STAAR will
(i) during the 2010 calendar year reimburse the Executive for the cost of a
serviced executive apartment in the vicinity of STAAR’s offices and pay for two
round trips each month between California and Fort Worth, Texas for either the
Executive or his spouse; and (ii) during the 2011 calendar year reimburse the
Executive for 50% of such cost and pay for one such round trip each month.”

2. Section 3.5(c)(i) of the Agreement is hereby replaced and restated in its
entirety as followsis hereby amended by replacing the words:



      “(i) The eligible expenses or in-kind benefits provided for in clause
(i) of Section 3.5(a) must be incurred or provided in the 2010 calendar year and
the eligible expenses or in-kind benefits provided for in clause (ii) of
Section 3.5(a) must be incurred or provided in the 2011 calendar year . All
other eligible expenses or in-kind benefits provided for in this Section 3.5
must have been incurred or provided during the 2009 calendar year. All other
eligible expenses or in-kind benefits provided for in this Agreement must be
incurred or provided during the Term.”  

3. Except as expressly modified by this Amendment, all terms, conditions and
provisions of the Agreement shall continue in full force and effect as set forth
in the Agreement. Except as otherwise modified or defined herein, all
capitalized terms in this Amendment have the same meanings as set forth in the
Agreement. In the event of a conflict between the terms and conditions of the
Agreement and the terms and conditions of this Amendment, the terms and
conditions of this Amendment shall prevail. Each party represents and warrants
to the other party that this Amendment has been duly authorized, executed and
delivered by it and constitutes a valid and legally binding agreement with
respect to the subject matter contained herein. Each party agrees that the
Agreement, as amended by this Amendment, constitutes the complete and exclusive
statement of the agreement between the Parties, and supersedes all prior
proposals and understandings, oral and written, relating to the subject matter
contained herein. This Amendment shall not be modified or rescinded except in a
writing signed by the Parties. This Amendment may be executed manually or by
facsimile signature in two or more counterparts, each of which shall be deemed
an original, and all of which together shall constitute but one and the same
instrument.

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Amended
and Restated Executive Employment Agreement, effective on the date first written
above.

EXECUTIVE EMPLOYEE

/s/ Barry G. Caldwell
Barry G. Caldwell

STAAR SURGICAL COMPANY

/s/Deborah Andrews
Deborah Andrews
Vice President and Chief Financial Officer


